223 S.E.2d 516 (1976)
29 N.C. App. 144
STATE of North Carolina
v.
Cleveland ABRAMS.
No. 7510SC808.
Court of Appeals of North Carolina.
April 7, 1976.
*517 Atty. Gen. Rufus L. Edmisten by Associate Atty. Elisha H. Bunting, Jr., Raleigh, for the State.
Joyner & Howison by Edward S. Finley, Jr., Raleigh, for defendant appellant.
ARNOLD, Judge.
There is no merit in defendant's contention that the trial court erred in failing to grant his motion for judgment as of nonsuit. Upon a motion for nonsuit, the evidence must be considered in the light most favorable to the State, giving the State the benefit of every reasonable inference to be drawn therefrom, and nonsuit should be denied where there is sufficient evidence, direct, circumstantial, or both, from which the jury could find that the offense charged has been committed and that defendant committed it. State v. Goines, 273 N.C. 509, 160 S.E.2d 469 (1968). Defendant's possession of the vehicle, his conduct upon being approached by Mrs. Robinson after the accident, and defendant's apparent disregard for the value of the automobile are circumstances from which a jury could infer that the defendant was guilty of the offense charged.
Defendant next argues that the trial court erred by failing to instruct the jury on an essential element of the crime. He asserts that the word "feloniously" in the indictment implies that there was a dishonest purpose, and that the judge's charge should have included the defendant's "dishonest purposes" as an element of the crime.
It is an established principle of law that "[i]t is within the power of the Legislature to declare an act criminal irrespective of the intent of the doer of the act. The doing of the act expressly inhibited by the statute constitutes the crime. Whether a criminal intent is a necessary element of a statutory offense is a matter of construction to be determined from the language of the statute in view of its manifest purpose and design." State v. Hales, 256 N.C. 27, 30, 122 S.E.2d 768, 771 (1961); State v. Hudson, 11 N.C.App. 712, 182 S.E.2d 198 (1971).
G.S. 20-106 provides in pertinent part as follows: "Any person who . . . has in his possession any vehicle which he knows or has reason to believe has been stolen or unlawfully taken, and who is not an officer of the law engaged at the time in the performance of his duty as such officer, is guilty of a felony."
*518 The purpose of G.S. 20-106 "is to discourage the possession of stolen vehicles by one who knows it is stolen or has reason to believe it is stolen." State v. Rock, 26 N.C.App. 33, 35, 215 S.E.2d 159, 161 (1975). The State attempts to accomplish the purpose of discouraging the possession of stolen automobiles by making the act of possessing a stolen automobile punishable as a felony. Neither the construction of the statute nor the purpose for which the statute was enacted compels this Court to interpret the statute to require the doer of the act to have a felonious intent. The trial court did not commit error in its instructions.
Defendant's remaining assignments of error have been carefully reviewed and are found to be without merit.
No error.
BROCK, C. J., and PARKER, J., concur.